DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on October 22, 2021. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on October 22, 2021 have been fully considered. 
Double patenting rejection has been withdrawn per Terminal Disclaimer filing.
The office action issued on 7/29/2021 has been withdrawn. The detailed info can be found in the PTO-413.
Regarding Applicant’s arguments, 
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, 
Solem teaches all limitations of Claims 1 and 10-11 but use neural network to perform facial recognition. Taigman teaches I Figs. 5-6 that a neural network based system that takes 2D image, generate 3D image from the 2D image, and classifies 2D face image by using a DNN. Chang teaches in section 4.2 using both 2D and 3D to perform multiple-modality recognition. Therefore, Solem, Taigman, and Chang teach all limitations of Claims 1 and 10-11. Consequently, all rejected are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-11, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8593452 B2 (Solem), in view of US 20150125049 A1 (Taigman) and in further view of K. I. Chang, K. W. Bowyer and P. J. Flynn, "An evaluation of multimodal 2D+3D face biometrics," in IEEE Transactions on Pattern Analysis and Machine Intelligence, vol. 27, no. 4, pp. 619-624, April 2005, doi: 10.1109/TPAMI.2005.70 (Chang).
Regarding Claims 1, 10-11, Solem teaches:
a system and method to capture an image 105, detect face feature/landmark image115, apply extracted face features toward 2D and 3D shape models to generate 2D and 3D descriptors; the landmark image 115 is normalized and further warped or morphed into a warped image 335, and together generate local texture model 225; all 2D, 2D, global and local texture descriptors for application, e.g. face recognition in Fig. 1)
Solem does not illustrated explicitly on 3D model generation and using neural network for facial recognition. However, Taigman teaches (Taigman: Fig. 3, a process to generate personalized 3D from an image; Figs. 5-7, method and process to use DNN for face recognition).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Solem with 3D model generation as further taught by Taigman. The advantage of doing so is to provide a mechanism for 3D-aided 2D face recognition for improved recognition rate (Taigman: [0003]-[0004]).
Solem does not illustrated explicitly on using parallel paths for 2D and 3D feature detection. However, Chang teaches (Chang: Chapter 4, parallel executions of 2D/2D or 2D/3D for feature extraction and match with final match based on combined results of both paths).

Regarding Claims 4 and 14, Solem as modified teaches all elements of Claim 1 and 11 respectively. Solem as modified further teaches:
The face recognition method of claim 1, wherein the extracting of the feature information comprising extracting, using the at least one deep neural network model, first feature information from the 2D image and second feature information from the 3D shape information, and the feature information comprises the first feature information and the second feature information (Taigmen: Figs. 5-7).
Regarding Claims 5 and 15, Solem as modified teaches all elements of Claims 1/4 and 11/14 respectively. Solem as modified further teaches:
The face recognition method of claim 4, wherein the extracting of the feature information comprises: extracting, using a first deep neural network model, the first feature information from the 2D input image; and extracting, using a second deep neural network model, the second feature information from the 3D shape information (Chang: Chapter 4, 2D/3D parallel paths for extraction and match; and Taigmen: Figs. 5-7, a process may use DNN among other methods).
Regarding Claims 7 and 17, Solem as modified teaches all elements of Claim 1 and 11 respectively. Solem as modified further teaches: 
The face recognition method of claim 1, wherein the at least one deep neural network model is an auto-encoder structured neural network model (Taigman: Fig. 5 DNN for facial recognition. It is noted that auto-encoder is a special type of neural network using in low-dimensional object recognition and known in the field).
Regarding Claims 8 and 18, Solem as modified teaches all elements of Claim 1 and 11 respectively. Solem as modified further teaches:
The face recognition method of claim 1, wherein the determining of the face recognition result comprises determining whether the user face included in the 2D image correlates with an enrolled user face, based on the first feature information and the second feature information (Solem: Figs. 2-3, face registration (i.e. enrollment) includes multiple features).
Regarding Claims 9 and 19, Solem as modified teaches all elements of Claim 1 and 11 respectively. Solem as modified further teaches:
The face recognition method of claim 1, wherein the performing of the face recognition further comprises: generating an unlocking command signal to enable user access to at least a portion of a terminal device, based on the face recognition result (Taigman: [0121]-[0123], use facial recognition as access control).
Claims 2-3, 6, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 8593452 B2 (Solem), in view of US 20150125049 A1 (Taigman) and in further view of K. I. Chang, K. W. Bowyer and P. J. Flynn, "An evaluation of .
Regarding Claims 2 and 12, Solem as modified teaches all elements of Claim 1 and 11 respectively. Solem as modified does not teach explicitly on the 3D shape information is obtained from a depth image of the user face, the depth image comprising information on a 3D shape associated with the user face. However, Tsalakanidou teaches:
The face recognition method of claim 1, wherein the 3D shape information is obtained from a depth image of the user face, the depth image comprising information on a 3D shape associated with the user face (Tsalakanidou: Chapter 2).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Solem as modified with the 3D shape information is obtained from a depth image of the user face, the depth image comprising information on a 3D shape associated with the user face as further taught by Tsalakanidou. The advantage of doing so is to enable a multimodal face detection for enhanced detection rate (Tsalakanidou: Introduction).
Regarding Claims 3 and 13, Solem as modified teaches all elements of Claim 1 and 11 respectively. Solem as modified further teaches:
The face recognition method of claim 1, wherein the 3D shape information is obtained from a normal image of the user face, the normal image comprising surface 
Regarding Claims 6 and 16, Solem as modified teaches all elements of Claim 1 and 11 respectively. Solem as modified further teaches:
The face recognition method of claim 1, wherein the obtaining of the 3D shape information comprises: detecting one or more landmarks of the user face in the 2D image, the one or more landmarks including one or more feature points indicating one or more boundaries or interfaces between different surfaces of the user face; and obtaining the 3D shape information based on the detected one or more landmarks (Tsalakanidou: Figs. 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHITONG CHEN/
Primary Examiner, Art Unit 2649